Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended

Election-Restrictions
Claims 2 and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

Allowable Subject Matter
Claims 1-2, 5, 10-12 and 18-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A multilayer substrate comprising: 
an element assembly including a plurality of insulating layers stacked along a layer stacking axis including a first direction and a second direction; and 
a coil disposed at the element assembly; wherein 
a portion of the element assembly at which the coil is not disposed is bent
the coil includes a spiral of two or more turns when viewed from the layer stacking axis and extending along the first direction and spiraling from outside inward to provide a conical shape; 
a portion of the coil defining an outermost turn of the spiral is defined as a first coil portion, an inner portion of the coil that is an nth nearest from the first coil portion is defined as an n+1th coil portion, and a space between the nth coil portion and the n+1th coil portion is defined as an nth space, where n is a natural number; 
a width of the first space is greater than widths of the other spaces when viewed from above; 
a width of an mth space is greater than a width of an m+1th space, where m is an integer not less than 2 and not more than n; and 
a line width of the first coil portion is smaller than line widths of the other coil portions
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837